United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1922
                                   ___________

Bill Wickersham; Maureen Doyle,        *
                                       *
            Plaintiffs/Appellees,      *
                                       *
      v.                               *
                                       * Appeal from the United States
City of Columbia,                      * District Court for the
                                       * Western District of Missouri.
            Defendant,                 *
                                       *
Memorial Day Weekend Salute to         *
Veterans Corporation,                  *
                                       *
            Defendant/Appellant.       *
                                  ___________

                             Submitted: November 16, 2006
                                 Filed: March 22, 2007
                                 ____________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ____________

MURPHY, Circuit Judge.

      Bill Wickersham and Maureen Doyle brought this § 1983 action against the
City of Columbia and a nonprofit corporation known as the Memorial Day Weekend
Salute to Veterans Corporation (Salute), seeking an injunction that would permit them
to engage in expressive activities at Salute's Memorial Day air show at the municipal
airport. The district court1 concluded that enforcement of the air show rules, which
is carried out by city police on behalf of Salute, violated the First Amendment. It
issued a permanent injunction against the city and Salute requiring them to permit
certain expressive activities at the annual event. The city does not appeal but Salute
does, arguing that it is not liable as a state actor for its speech restrictions and that the
injunction violates its own First Amendment right to be free from compelled speech.
We affirm.

                                             I.

        Since 1993 Salute has staged its annual Memorial Day Weekend Salute to
Veterans Air Show at the Columbia Regional Airport. Although the airport is owned
by the city, the city gives Salute control over the tarmac for the show. The two day
event is free and open to the public, and tens of thousands of people attend each year.
In addition to feats of aerial acrobatics performed by military planes, the event
features static airplane displays, exhibits by military recruiters, and food on the
airport's secured tarmac. During the noontime hour each day there is a ceremony to
honor fallen veterans at which the national anthem is played, the names of fallen
Boone County service members are read aloud, and the air show's honored guests are
introduced to the crowd. The stated purpose of the air show is "to honor and
remember" service members, past and present.

      A resolution passed by the Columbia city council authorizes the city manager
to execute a contract with Salute for exclusive control of the airport during the event,
subject to the city's right to retake control in the event of an emergency.2 Salute does


       1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       2
       The city's resolution and its contract with Salute have remained substantially
the same for the past several years.

                                            -2-
not pay for this use. During the remainder of the year the airport is controlled by the
city, and the tarmac is not open to general public access. At the time the city began
leasing the airport to Salute for its annual event, the Columbia city code provided that
the city could "make no lease or contract with any person...that will impair the City's
control of [the] airport and its facilities." That ordinance was repealed in 2005 after
commencement of this litigation.

       Salute is responsible for deciding on the content of the air show, including the
schedule of events, the list of honored guests, and the exhibits that will be displayed.
Salute pays for liability insurance, the sound system, and the fees and incidental costs
associated with the use of the military air craft. City personnel are responsible for
operating the airport during Salute's air show, and Salute's president Mary Posner
conceded that airport manager Bill Boston, a city employee, is "absolutely essential"
to the event's success. In the past few years, he has borne primary responsibility for
developing the Ground Operations Plan for the air show and has coordinated with the
Federal Aviation Administration to facilitate the air show's compliance with federal
regulations. Numerous city officials participate in briefings in preparation for the air
show. While Salute receives a variety of services from the city at no charge, as
authorized by the city council, it does not receive direct payment of public funds.

        Salute must apply to the Department of Defense (DOD) to secure the
involvement of the federal military aircraft that are displayed at the air show. On its
application Salute attests each year that the event is "officially supported by local
government," one of the requirements for access to the planes. It also states that the
event will be open to the public, another DOD condition for use of its planes. City
Manager Raymond Beck signs the application forms on behalf of the city. In 2005 the
city listed the air show on its website under sections entitled "Guide to City Services"
and "Public Works Provided for Residents and Businesses." Salute includes a
disclaimer in its media releases, stating that the air show is presented solely by Salute
and should not be referred to as the Columbia Air Show or "any other designation that

                                          -3-
would imply it is hosted, organized, or in any way sponsored by the City of
Columbia." The city's contract with Salute also states: "In no event shall the City and
the Corporation be deemed or construed to be joint venturers or partners."

       Salute imposes a number of restrictions on behavior at the air show, including
limits on expressive activities. Although the list of prohibited conduct differs slightly
from time to time in its precise wording, it has included prohibitions against soliciting,
petitioning, leafleting, political campaigning, and "unauthorized" signs. These rules
are widely publicized and often appear on Salute's media releases about the air show.
Salute's restrictions apply within the fenced tarmac area which is accessed through
several gates.

       Columbia police officers provide security at the air show, and it is coordinated
by Captain Michael Martin. Salute provides no reimbursement to the city for the
officers' time. Captain Martin has developed a security plan for the event each year
which incorporates Salute's restrictions on expressive activity. Posner testified in her
deposition that she had no personal role in developing the security plan, but that
Salute gave directions to the police department about which activities were to be
prohibited. The 2003 version of Martin's security plan stated that "[n]o protests are
permitted inside the tarmac fence."3 An interoffice memorandum was also circulated
in 2004 to instruct police officers about their role in enforcing Salute's speech
restrictions. It included the following:

      Protesters are likely at the show. . . .Should protesters attempt to enter
      the premises, officers will immediately advise the Command Center and
      will stop their forward progress. Officers will advise them of the area
      being private property and of the restrictions related to carrying signs,


      3
       Captain Martin stated in his deposition that the plan had been approximately
the same from year to year until the 2005 air show, during which Salute and the city
were required by the preliminary injunction to permit leafleting.

                                           -4-
      seeking signatures to petitions, or demonstrating. Any person who
      persists in entering will be given a trespass warning prior to arrest. Keep
      in mind that persons are not restricted from entering, only those who
      intend to conduct a protest once entry is made.

Police officers are instructed to have their police identification badges visible at all
times during the event.

       Captain Martin stated in his deposition that the air show was the only event for
which he could recall being asked to enforce a private organization's speech
restrictions. He stated that Salute's president Mary Posner was the final arbiter of
what constituted unwanted protest at the event. He testified further that if she were
ever to ask him to remove someone on account of that person's race, he would readily
comply.

       In 2004 appellee Maureen Doyle attempted to distribute antiwar fliers inside the
secured tarmac. A Columbia police officer confronted her and stated that she would
be arrested if she continued to hand out leaflets. Soon more officers arrived, and one
grabbed leaflets out of her hands. Doyle then left the air show. At that same air show,
appellee Bill Wickersham attempted to collect signatures inside the fenced tarmac area
on an initiative advocating renewable energy. He was approached by a police officer
and advised to cease petitioning. When he refused, the police officer took him to the
department's command post at the air show and issued him a trespass warning. After
Posner directed that he be arrested for first degree trespassing, the police arrested him
at the show but he was never prosecuted.

       Wickersham and Doyle brought this action against Salute and the City of
Columbia under 42 U.S.C. § 1983, seeking injunctive relief permitting them to
distribute leaflets, circulate petitions, and engage in other expressive activities at
future air shows. They alleged violations of their First Amendment rights to free
expression, characterizing the air show as a public forum. They argued that although

                                          -5-
Salute was a private corporation, it was a state actor in its imposition of restrictions
on free speech given the degree of joint participation between Salute and the city in
staging the air show and enforcing the restrictions. They also claimed that by granting
Salute complete discretion to determine who was arrested at the air show, the city had
ceded a public function to Salute.

       During discovery plaintiffs produced evidence about the joint activity of Salute
and the city in staging the air show. Among the depositions they took were those of
Mary Posner of Salute and Captain Martin. Captain Martin testified that the police
department was responsible for enforcing Salute's speech restrictions as part of the
city's agreement to lease Salute the property, and Posner testified that the police
discharged this enforcement responsibility "on [Salute's] behalf."

       On May 18, 2005 the district court granted a temporary injunction permitting
plaintiffs to distribute leaflets and wear expressive clothing at the 2005 air show, but
not allowing them to circulate petitions or engage in other forms of solicitation. It
found that Salute was a state actor because of the degree to which the city and Salute
were intertwined in the staging of the air show. The court also found that the city had
delegated a public function to Salute by giving Posner control over the police during
the air show. Subsequent to the court's order and prior to the 2005 air show, Salute
wrote to the police department disavowing any delegation of police authority and
stating that Salute "will play no role in the exercise of authority and discretion by the
City Police . . . ."

      At the 2005 air show, leafleting and expressive clothing were permitted as
required by the temporary injunction; sign carrying was also allowed even though it
had not been specifically addressed in the order. At a subsequent deposition, Captain
Martin testified that no one had tried to circulate petitions at the 2005 event but that
he would have stopped anyone who did, not because such activity violated a city
ordinance, but because Salute disapproved it and it was not protected by the temporary

                                          -6-
injunction. A handful of individuals were present inside the secured tarmac at the
2005 event to hand out leaflets or carry signs. Martin observed no disturbances
caused by their presence at the air show. Several members of the public did submit
written complaints to Salute about the presence of "protestors" on the tarmac. One
individual handed out commercial leaflets advertising a nearby restaurant, and Posner
later testified that she was concerned that there would be more commercial leafleting
at future shows.

       On March 3, 2006, after additional depositions and hearings had occurred and
evidence about the 2005 air show had been produced, the district court issued a
permanent injunction. The injunction incorporated its earlier May 18, 2005 order by
reference. As a predicate to its First Amendment analysis, the district court once again
found Salute to be a state actor when it enforced its speech restrictions against
plaintiffs, because it was entangled with the city in planning the air show and
monitoring unwanted expressive activities. It also held the city accountable for the
direct role of the police in enforcing the speech restrictions.

        The court concluded that the air show was a non public forum in which Salute
as a state actor could impose reasonable and neutral regulations without offending the
First Amendment, but that a blanket prohibition on leafleting and sign carrying was
neither reasonable nor viewpoint neutral. It found that Salute's prohibition on
petitioning was permissible, however, because it was both reasonable and uniformly
enforced. The district court ordered Salute and the city to permit leafleting, sign
carrying, and the wearing of expressive clothing at future air shows subject to
reasonable restrictions on time, place, and manner. The court also gave special
consideration to Salute's noontime ceremony at the show, ordering that Salute could
restrict expressive activities at that daily event and the city could lawfully remove
individuals who did not respect those restrictions. The court rejected Salute's
argument that it had a First Amendment right to exclude all unwanted forms of
expression at its air show, questioning whether a state actor like Salute had First

                                          -7-
Amendment rights. Even if it did, the court reasoned, the presence of other messages
on the tarmac would not interfere with such rights.

       Salute appeals from the final judgment, contesting the district court's conclusion
that it was a state actor and arguing that the injunction violates its own First
Amendment rights by forcing it to provide a forum for messages it does not support.
 Although the City of Columbia is also subject to the court's injunction, it has not
appealed.

                                          II.

      Generally a district court's conclusions of law are reviewed de novo and its
findings of fact, for clear error. See Doe v. Pulaski County Special Sch. Dist., 306
F.3d 616, 621 (8th Cir. 2002) (en banc). Where the First Amendment is implicated,
however, we make an "independent examination of the whole record" in assessing the
factual predicates of the free speech claim. Id. (quoting New York Times Co. v.
Sullivan, 376 U.S. 254, 285 (1964)). We nevertheless continue to apply a clear error
standard to facts not directly related to the First Amendment issue, see Doe, 306 F.3d
at 621, including the factual predicates to the state action inquiry. See Howerton v.
Gabica, 708 F.2d 380, 384 (9th Cir. 1983).

      The first Amendment guarantee of free speech guards against abridgment
through state action alone. It does not inhibit private restrictions on speech. Hudgens
v. NLRB, 424 U.S. 507, 513 (1976). In certain circumstances the government may
become so entangled in private conduct that "the deed of an ostensibly private
organization or individual is to be treated . . . as if a State had caused it to be
performed." Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n, 531 U.S. 288, 295
(2001).




                                          -8-
       To ascertain whether there is state action in a case, we examine the record to
determine "whether the conduct at issue is 'fairly attributable' to the state." Montano
v. Hedgepeth, 120 F.3d 844, 848-849 (8th Cir. 1997) (quoting Lugar v. Edmondson
Oil Co., 457 U.S. 922, 937 (1982)). We are guided in this inquiry by two additional
queries: whether the claimed deprivation "resulted from the exercise of a right or
privilege having its source in state authority" and whether the party engaging in the
deprivation "may be appropriately characterized as [a] state actor[]." See Lugar, 547
U.S. at 939 (internal quotations omitted). Since Salute's authority to impose speech
restrictions at its air show derives from the city's grant to it of temporary control over
the airport, Lugar's first prerequisite for state action is met. See United Auto Workers
v. Gaston Festivals, Inc., 43 F.3d 902, 906 n.1 (4th Cir. 1995) (grant of permit to hold
festival satisfies first Lugar inquiry). The key issue is whether Salute may
appropriately be considered a state actor in the circumstances presented. If a party's
conduct meets the requirements for state action, the same acts also qualify as actions
taken "under color of state law" for purposes of § 1983. Lugar, 457 U.S. at 935.
       The Supreme Court has recognized a number of circumstances in which a
private party may be characterized as a state actor, such as where the state has
delegated to a private party a power "traditionally exclusively reserved to the State,"
see Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974), where a private actor is
a "willful participant in joint activity with the State or its agents," see Adickes v. S.
H. Kress & Co., 398 U.S. 144, 151 (1970), and where there is "pervasive
entwinement" between the private entity and the state, see Brentwood, 531 U.S. at
291. These particular circumstances are merely examples and not intended to be
exclusive. See id. at 295.

      Our ultimate conclusion must turn on the particular facts of the case, since
"[o]nly by sifting facts and weighing circumstances can the nonobvious involvement
of the State in private conduct be attributed its true significance." Burton v.
Wilmington Parking Auth., 365 U.S. 715, 722 (1961). The one unyielding
requirement is that there be a "close nexus" not merely between the state and the

                                           -9-
private party, but between the state and the alleged deprivation itself. See Brentwood,
531 U.S. at 295. No such nexus exists where a private party acts with the mere
approval or acquiescence of the state, see Blum v. Yaretsky, 457 U.S. 991, 1004-05
(1982), but a private entity may be considered a state actor if it "has acted together
with or has obtained significant aid from state officials" in furtherance of the
challenged action. Lugar, 457 U.S. at 937.

        Salute argues that this case is governed by our decision in Reinhart v. City of
Brookings, 84 F.3d 1071 (8th Cir. 1996). In Reinhart, we held that the actions of a
private organization in restricting political campaigning at its arts festival could not
be attributed to the city, even though the festival took place in a public park. The fact
that a city allows a private entity to hold a major event on its property is not sufficient
to convert the private conduct of event organizers into state action even where the
organizers impose their own rules on expressive conduct, for the state's "mere
acquiescence" in an alleged deprivation is not enough. Id. at 1073. The degree of
entanglement between the City of Columbia and Salute goes well beyond the
relationship in Reinhart. There, the city had no role in planning, advertising, or
managing the festival, and the organizers were solely responsible for enforcing the
restrictions on expressive activity. Id. at 1072-73.

       Here, the city's role was far more than "mere acquiescence," for the city not
only provided critical assistance in planning and operating the show, but also played
an active role in enforcing the particular speech restrictions challenged in this action.
City police, not Salute volunteers, enforce the restrictions every year, a role that
Captain Martin characterized as part of "the agreement that's in place" with Salute.
The active and prearranged role of the police in effectuating the event's private speech
policies also sets this case apart from Lansing v. City of Memphis, 202 F.3d 821 (6th
Cir. 2000), another case relied on by Salute. In Lansing, the court specifically noted
that the City of Memphis had made no attempt to instruct its officers on how to police
unwanted speech activities on festival grounds. Id. at 833-34.

                                           -10-
      The direct role of the Columbia police in enforcing Salute's speech restrictions
provided the critical nexus, absent in other cases, between the challenged conduct and
the exercise of state authority.4 See, e.g., Gaston, 43 F.3d at 909 n.4 (appellant
conceded absence of nexus); see also D'Amario v. Providence Civic Ctr. Auth., 783
F.2d 1, 3 (1st Cir. 1986) (city officials' enforcement of private speech restriction
provides requisite nexus between alleged deprivation and state involvement).

       Salute contends that its contract with the city transformed the airport into its
own temporary private property,5 over which it had the right to decide who was
welcome and who was not and thereafter to seek police assistance in ejecting
trespassers. To be sure, the mere invocation of state legal procedures, including police
assistance, does not convert a private party into a state actor. See Youngblood v.
Hy-Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001) (invoking state
assistance to apprehend shoplifter).

       The contributions of the Columbia police go beyond the kind of neutral
assistance that would normally be offered to private citizens in enforcing the law of
trespass. In Griffin v. Maryland, the Supreme Court distinguished between a deputy
sheriff's enforcement of trespass law and his active enforcement of a private park's
segregation policy, holding that the latter situation amounted to state action. 378 U.S.
130, 136-37 (1964). Here, the police department's security plan instructed the officers
to enforce Salute's rules rather city ordinances, and police took an active role in
identifying and intercepting protesters at the air show, including Wickersham and
Doyle. The city's cooperation with Salute was directed toward effectuating the
challenged policy rather than merely keeping the peace. See Howerton v. Gabica, 708



      4
       Municipalities are state actors for the purpose of § 1983 claims. Monell v.
Dep't of Soc. Servs., 436 U.S. 658, 690 (1978).
      5
       The city's own ordinance prohibited it from ceding control of the airport to
Salute or any other party until 2005 when the relevant ordinance was repealed.
                                       -11-
F.2d 380, 385 (9th Cir. 1983) (active and repeated police involvement amounts to
state action even though response to citizen's complaint does not).

       When a private entity has acted jointly and intentionally with the police
pursuant to a "customary plan," it is proper to hold that entity accountable for the
actions which it helped bring about. See Murray v. Wal-Mart, Inc., 874 F.2d 555,
558-559 (8th Cir. 1989); see also Dossett v. First State Bank, 399 F.3d 940, 950 (8th
Cir. 2005) (applying joint action test for state action to § 1983 action alleging First
Amendment violation). In making its findings the district court specifically rejected
the suggestion that Salute had asked for nothing more from the city than the use of its
property. The record supports the trial court's findings, for it contains evidence of a
mutual understanding that city police would work to restrict speech activities at the
air show according to Salute's wishes.

       Although certain changes occurred between the entry of the temporary and
permanent injunctions, including Posner's statement to the police disclaiming
authority to direct their actions at the air show, the overall "momentum" of the
cooperation remained unaltered. See Brentwood, 531 U.S. at 301 (quoting Evans v.
Newton, 382 U.S. 296, 301 (1966)). In its order granting the permanent injunction the
district court again found that Salute and the city had acted "like partners" with respect
to the 2005 air show and that their mutual understanding about the city's role in
enforcing the speech restrictions continued as before.6 In light of the evidence
showing a continuing history of cooperation and Captain Martin's admission that he
would have enforced Salute's rules at the 2005 air show even where city ordinances
had not been violated, we cannot characterize these findings as clearly erroneous.
Even if the police no longer received directions from Salute at the air show or
consulted Salute members about whom to arrest, they nevertheless continued to


      6
       The district court specifically found that "the City knows, when it enters into
the temporary lease of the tarmac, that the Corporation will exclude all unauthorized
speech and will seek the assistance of the City to enforce those rules."
                                         -12-
respond to the broader directives of Salute by enforcing its speech restrictions as part
of their security duties. Cf. Brentwood, 531 U.S. at 301 n.4 ("underlying reality" of
private entity's relationship to the state often trumps legal formalities erected in
attempt to thwart a finding of state action).

      Since Salute and the city were knowingly and pervasively entangled in the
enforcement of the challenged speech restrictions, we conclude that Salute was a state
actor when it interfered with appellees' expressive activities. The district court did
therefore not err in holding that Salute's curtailment of appellees' freedom of
expression constituted state action and was actionable under § 1983.

       Salute next argues that the district court's order requiring it to permit leafleting,
sign carrying, and expressive clothing at the air show interferes with its own First
Amendment right to control the expressive content of its event, relying on Hurley v.
Irish-American Gay, Lesbian & Bisexual Group, 515 U.S. 557 (1995). In Hurley, a
state court had ordered a private association to include a group of gays, lesbians, and
bisexuals as a marching unit in its St. Patrick's Day Parade in compliance with a state
public accommodation law prohibiting discrimination on the basis of sexual
orientation. Id. at 562-63. The Supreme Court reversed, holding that application of
the state law violated the parade organizer's First Amendment rights since the state
cannot compel a private entity to disseminate particular views or to alter its message
to suit the government. Id. at 573. Salute cites Hurley as authority for its argument
that the order compelling it to permit other messages at its air show violates its First
Amendment rights.

       Appellees respond that as a state actor Salute cannot assert rights under the First
Amendment, echoing the district court's suggestion that state actors do not enjoy the
same constitutional rights guaranteed to private entities like the parade organizer in
Hurley. Neither appellees nor the district court cited authority for this proposition.
Appellees also argue that even if Salute had the full panoply of First Amendment
rights, the district court's injunction would not violate those rights because Salute is
                                          -13-
not being compelled to affirm any message with which it disagrees; rather it is being
required to tolerate the presence of other messages from which it may easily dissociate
itself.

       Unlike Salute the parade organizer in Hurley was not a state actor, see id. at
566, and there was no question that the organizer maintained its full rights under the
First Amendment. The Supreme Court concluded that those rights were violated by
the presence of unwanted marching units because they would have altered the
organizer's message which was communicated by the composition of the parade. Id.
at 576. In contrast Salute has not shown that its message was dependent upon the
composition of the crowd at the air show. The competing expressive interests were
also considered in Hurley. The Court pointed out that the gay, lesbian, and bisexual
group could put on a parade of its own to promote its message, see id. at 578, but
appellees here could not likely organize an event similar to the air show in order to
advance their views or secure the kind of privileged access to city property that Salute
enjoys.

        Whether a private entity like Salute forfeits some of its right to deliver its own
message unimpeded by others when it assumes the role of state actor need not be
decided on this record because Salute has not shown that the injunction infringed its
own ability to deliver its chosen message. The district court's injunction protects
Salute's daily noontime ceremony in honor and remembrance of veterans from any
competing expressive activities, giving Salute complete control over the message that
it wants to communicate during this special event. The presence of nondisruptive
expressive conduct during the remainder of the air show was not shown to threaten to
alter Salute's message. There is no evidence that Salute's message was diluted by the
presence of a small number of sign carriers and leafleters at the 2005 air show, which
was attended by over 25,000 people. Appellees sought only to express their own
views as spectators at the air show, and their signs and leaflets were "not likely [to]
be identified" with Salute. See Pruneyard Shopping Ctr. v. Robins, 447 U.S. 74, 87
(1980); see also Parks v. City of Columbus, 395 F.3d 643, 651 (6th Cir. 2005). The
                                          -14-
fact that after the 2005 air show some individuals complained to Salute about the
presence of "protesters" at the event speaks to the public's ability to distinguish
between Salute's message and any others permitted by the court's injunction. See
Rumsfeld v. Forum for Academic and Institutional Rights, Inc., 126 S.Ct. 1297, 1310
(2006).

       Unlike the situation in Hurley, where the sponsor had been unconstitutionally
required to include in its parade a particular message favored by the state, namely
support for the rights of gays, lesbians, and bisexuals, see 515 U.S. at 579, here there
is "no specific message . . . dictated by the State to be displayed," mitigating concerns
that the government is coercing affirmance of a particular favored viewpoint. See
Pruneyard, 447 U.S. at 87. If the City of Columbia has shown any preference for a
particular message, it has been for Salute's. The present situation involving a large air
show, free and open to the public, has more relevant similarities to Pruneyard, where
the Supreme Court held that a mall owner's First Amendment rights were not violated
by a state constitutional requirement that he allow petitioning on his property. Id. at
88.

       On this record we cannot say that the presence of leafleters and sign carriers
interfered with any First Amendment rights Salute might have in the circumstances
where its involvement is that of a state actor. In deciding that Salute could not
constitutionally prohibit all sign carrying and leafleting at its air show, the district
court did not hold that Salute could impose no restrictions on those activities. Salute
remains free to impose reasonable and viewpoint neutral rules related to time, place,
and manner. The reasonableness of any restrictions are "assessed in light of the
purpose of the forum and all the surrounding circumstances." Int'l Soc'y for Krishna
Consciousness, Inc. v. Lee, 505 U.S. 672, 687 (1992) (O'Connor, J., concurring)
(quoting Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 809
(1985)). Salute remains free to take reasonable steps to ensure that its air show
message would not be submerged by any alternate forms of speech which prove to be
unduly intrusive in their timing, place, or manner of expression.
                                          -15-
                                           III.

       In sum, the speech restrictions imposed at the annual air show involved state
action on the part of Salute because it was consistently entangled with the city in
effectuating them, and the district court did not err or abuse its discretion in fashioning
the permanent injunction requiring Salute and the city to permit certain expressive
activities at this public event. There has been no showing that Salute's constitutional
rights were violated by the injunction, and Salute is free to return to the district court
if changed circumstances were to warrant modification of the injunction or any other
action. Accordingly, we affirm the judgment of the district court.
                          ______________________________




                                           -16-